Citation Nr: 1626565	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  12-05 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for posttraumatic arthritis of the right hip.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

A rating decision of April 2010 increased the evaluation of the Veteran's service-connected posttraumatic arthritis of the right hip to 10 percent, with an effective date of September 8, 2009.  The Veteran filed a notice of disagreement in May 2010.  A statement of the case was issued in January 2012, and the Veteran filed a VA Form 9 in March 2012 to perfect an appeal.  That claim for an increased rating is currently before the Board.  

In accordance with 38 C.F.R. § 20.1304(c), the Veteran submitted additional evidence with a waiver of the right to initial RO review of the evidence.  See Veteran's filing of August 2015.  The evidence is accepted for inclusion in the record on appeal in this case.

The Board remanded this matter in January 2015 for further evidentiary development.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.


FINDINGS OF FACT

1.  The Veteran's right hip disability is manifested primarily by pain and minimal limitation of motion.

2.  The right hip disability has not shown flexion limited to 30 percent, limitation of abduction characterized by motion lost beyond 10 degrees, ankylosis, flail joint, or impairment of the femur.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for degenerative joint disease of the right hip have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.59, 4.40, 4.45, 4.71a Diagnostic Codes 5010 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim.  VA has satisfied the notification and duty-to-assist provisions of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Smith v. Gober, 14 Vet. App. 227 (2000).

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to notify in this case was satisfied by a letter sent to the Veteran in September 2009.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  This duty to assist contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2015).

The evidence of record includes the Veteran's service treatment records, VA treatment records, and statements of the Veteran.  The Veteran underwent VA medical examinations of his right hip in September 2009 and July 2015.

The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered diagnoses supported by a rationale.  The examinations contain sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria, and there is no evidence of a material change in the severity of the Veteran's disability that would require a reexamination since his last examination in July 2015.  See 38 C.F.R. § 3.327(a) (2015).  Although the report of September 2009 noted that the Veteran's claims file had not been reviewed, the examiner fully considered the Veteran's complaints, including those of functional impairment and pain with respect to his right hip disability.  A physical examination was performed that addressed all the relevant rating criteria.  The Board concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a VA medical examination or opinion must be adequate).

The Board also finds that the agency of original jurisdiction (AOJ) substantially complied with the Board's remand instructions of January 2015.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Pursuant to the Board's remand, the AOJ updated medical records to the file, and the Veteran underwent a VA medical examination for his service-connected right hip disability in July 2015.  The claim was readjudicated by a supplemental statement of the case of August 2015.

Rating criteria

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

Staged ratings are appropriate, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40 (2015).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  See 38 C.F.R. § 4.45 (2015).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2015).  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The prohibition of pyramiding (evaluating the same manifestation under different diagnoses) pursuant to 38 C.F.R. § 4.14 does not preclude consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided by the Court in DeLuca must be followed in adjudicating claims involving a rating under the diagnostic codes governing limitation of motion.

When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Disabilities of the hip and thigh are rated under the schedular criteria found at 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255.  Normal ranges of motion of the hip are hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5250, a 60 percent rating is assigned for favorable ankylosis, in flexion at an angle between 20 and 40 degrees, and slight adduction or abduction.  A 70 percent rating is assigned for intermediate ankylosis.  The highest schedular rating, 90 percent, is assigned for unfavorable ankylosis, extremely unfavorable ankylosis, the foot not reaching ground, crutches necessitated.

Diagnostic Code 5251 provides for a single 10 percent rating for extension limited to 5 degrees.

Under Diagnostic Code 5252, a 10 percent evaluation is assigned for limitation of flexion to 45 degrees.  A 20 percent evaluation is assigned for limitation of flexion to 30 degrees.  A 30 percent evaluation is assigned for limitation of flexion to 20 degrees.  The highest schedular rating, 40 percent, is assigned for limitation of flexion to 10 degrees.

Under Diagnostic Code 5253, a 10 percent rating is assigned impairment of the thigh characterized by either limitation of rotation (cannot toe-out more than 15 degrees with the affected leg) or limitation of adduction (inability to cross legs).  A 20 percent evaluation is awarded for limitation of abduction with motion lost beyond 10 degrees.


Analysis

The Veteran is currently assigned a 10 percent disability rating under DC 5010 for "posttraumatic arthritis of the right hip (prev denied as bursitis DC 5019)."  Diagnostic code (DC) 5010, relating to arthritis due to trauma, directs the rater to assign a rating under the criteria provided in DC 5003, which covers degenerative arthritis.  See 38 C.F.R. § 4.71a, DC 5010 (2015).  Under DC 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.

In a filing of February 2009, the Veteran stated, "The very idea is insane that my original complaint, the RHip, is still not diagnosed as part of the CREST and thereby not S.C. ... I have never hurt any of my bones."  The Board notes that, at the time of the Veteran's February 2009 filing, a rating decision of May 2007 had already granted service connection for the Veteran's disability of arthritis of the right hip.  "CREST" refers to the Veteran's service-connected disability of CREST syndrome with Raynaud's, skin, reflux and multiple joint involvement (claimed as undifferentiated connective tissue disorder, sunlight reaction and multiple joint pain).

In September 2009, the Veteran underwent a VA examination of his right hip joint.  The examiner found "crepitus, tenderness" of the right hip.  The diagnosis was "residual strains right hip."  The problem associated with the diagnosis was "right hip condition."  See September 2009 examination report.

There was objective evidence of pain with active motion on the right side.  Flexion was 0 to 120 degrees, with pain at 120 degrees.  Extension was 30 degrees, with pain at 30 degrees.  Abduction was 45 degrees, with pain at 40-45 degrees.  The Veteran could cross his right leg over his left leg.  He could "toe out" more than 15 degrees.  There was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  Id.

The examiner found no joint ankylosis.  Other "significant physical findings" were "no rt pedal pulse; DTR's 2+ bil. lower ext.; sensation to pin point and soft touch are intact bil feet."  Id.

X-rays of the hips indicated that the "SI joints are unremarkable."  The impression was "normal pelvis and hips."  It was noted that the x-rays showed "no change from 09/11/07."  Id.

The Board notes that a "summary of joint symptoms" section of the September 2009 report references the Veteran's "left" hip joint.  The first page of the report plainly states that the problem being detailed is a "right hip condition," and the right hip is repeatedly referenced throughout the report.  Reading the report as a whole, the Board will presume that the summary of joint symptoms section of the report refers to the right hip that was examined and that the word "left" is a typographical error.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).

The September 2009 examiner noted no deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, or effusions.  There were symptoms of pain and stiffness.  Flare-ups were noted as being "severe" with a weekly frequency lasting "hours."  The precipitating and alleviating factors for flare-ups were "any over use and standing too long, walking too far."  It was noted that the Veteran "gets frequent cramps in the thigh muscle as well."  The Veteran estimated the effect of the flare-ups on "LOM" [limitation of motion] or other functional impairment to be "moderate to severe."  Id.

There were no constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  The standing limitations were an inability to stand for more than a few minutes.  The functional limitations on walking were an inability to walk more than a few yards.  No assistive devices/aids were reportedly used.  Id.

On physical examination, it was noted that a weight-bearing joint was affected.  The Veteran's gait was antalgic.  Callus formation was noted as evidence of abnormal weight bearing.  There was no loss of bone or part of a bone.  Id.

The examination report also included the results of a September 2009 VA diagnostic study report relating to segmental limb pressures of the Veteran.  Among the findings was "obstruction both legs; right begins about the thigh, left below."

The disability's impact on occupational activities was stated as: "decreased mobility, problems with lifting and carrying, decreased strength: lower extremity, [and] pain."  The report noted the Veteran's usual occupation as "worked in rest. last job."  According to the report, the Veteran was currently employed and had retired ten years earlier due to "medical (physical problem)."  CREST disease was then listed under "medical/physical problems."  The effects of the right hip disability on usual daily activities were characterized as: "severe" for chores, shopping, and exercise; "prevents" for sports and recreation; and "moderate" for feeding, bathing, dressing, toileting, grooming, and driving.  Id.

A VA treatment record of October 2009 made the following assessment: "65 yo WM w. RLE claudication. History: After walking 100 ft, pt gets pain in legs (esp R)."  As reported by the Veteran in between 2011 and 2014, claudication was stable in the right hip at one block.  See VA treatment records of April 2011, August 2012, October 2012, November 2013, and May 2014.

In a filing of November 2009, the Veteran stated, "In light of last week's diagnosis of the blockage in R-hip, you can perhaps understand my being upset with my treatment and non treatment and mistreatment of that hip over the years."  In his notice of disagreement of April 2010, the Veteran described his right hip symptoms as follows: "The pain in my R hip is caused by 'inoperable blockage' in my blood vessels according to my VA vascular specialist . . ..  The pain is a severe 100% pain and not the 10% pain that you say I suffer from arthritis condition. . . ..  What was once called bursitis, then arthritis, is now diagnosed with a new label: a blockage the Dr. said he couldn't fix. . . . My condition is undetectable on examination or x-ray.  This is the same pain (more severe) that I had in USMC in the 60s."  On the VA Form 9 filed in March 2012, the Veteran stated, "I have something other than arthritis in R Hip."

VA treatment records note the Veteran's complaint of ongoing right hip pain.  See VA treatment records of January 2015, February 2014, February 2013, and September 2009.  He described the pain level in his right hip as "4/10."  See VA treatment record of February 2013.

A VA treatment record of February 2013 found "full range of motion in all joints without crepitus, pain or limitation."  Upon examination, the Veteran "readily" got out of a chair, and his gait was "steady and assured."  The clinician also noted, "No hx of specific injury, F/C, sense of instability, worse with weight bearing."  See VA treatment record of February 2013.

A VA treatment record lists "JT contracture - pelvis" in what appears to be a list of active problems.  See VA treatment record of January 2015.

The Veteran underwent a VA examination for hip and thigh conditions in July 2015.  The Veteran reported that his "right leg [is] bothersome/painful if he walks more than 50 ft."  The Veteran reported flare-ups of his hip or thigh at night, when cramping of the right lower extremity causes him to get out of bed and to walk to relieve the pain.  See VA examination report of July 2015.

It was noted that "the veteran has a history of peripheral vascular disease . . . Last PCP note of 01/29/2015 notes: Has known peripheral vascular disease, particularly bothering right leg.  Is followed in LR VA vascular clinic q 6 months with last ABIs holding fairly steady.  Last seen in LR 11/2014.  Reports right leg bothersome/painful if he walks more than 50 ft."  Id.

The Veteran reported having functional loss or functional impairment of the right hip joint.  He described his functional loss or functional impairment as being limited to walking 50 feet before being symptomatic with pain.  Id.

The initial range-of-motion testing of the right hip was found to be "all normal."  Flexion was 125 degrees, extension was 30 degrees, abduction was 45 degrees, and adduction was 25 degrees.  External rotation was 60 degrees.  Internal rotation was 40 degrees.  The examiner found no additional loss of function or range of motion after three repetitions.  Id.

No pain was noted on the exam.  There was no evidence of pain with weight-bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, nor was there objective evidence of crepitus.  No pain, weakness, fatigability or incoordination was found to significantly limit functional ability with repeated use over a period of time.  Id.

It was noted that the examination was not being conducted during a flare-up, but that "the examination is medically consistent with the Veteran's statements describing functional loss during flare-ups."  The examiner found that pain, weakness, fatigability or incoordination does significantly limit functional ability with the Veteran's flare-ups.  The factors selected as causing this functional loss were pain and lack of endurance.  The report also listed "disturbance of locomotion" and "interference with standing" as additional factors contributing factors of disability.  Id.

The Veteran's right-hip muscle strength with respect to flexion, extension, and abduction was 5/5.  There was no reduction in muscle strength and no muscle atrophy.  The Veteran had no malunion or nonunion of femur, flail hip joint, or leg length discrepancy.  No assistive device was used as a normal mode of locomotion.  Id.

The report also noted that imaging studies of the Veteran's right hip documented no degenerative or traumatic arthritis.  Specifically, the September 2007 right hip radiographic study was radiographically negative for the pelvis and right hip.  The September 2009 right hip radiographic study also showed a normal pelvis and hips and no change from September 2007.  Id.

The Veteran's condition(s) listed in the Diagnosis Section were found to impact the Veteran's ability to perform an occupational task.  The examiner attributed the Veteran's "right lower extremity pain . . . to his nonservice connected peripheral vascular disease (diagnosed in 2010) with right lower extremity being more symptomatic than the left lower extremity."  Id.

It is important to note that CREST, has been granted service connection and assigned a 100 percent evaluation.  CREST specifically includes multiple joint involvement.  However, the AOJ has continued the separate evaluation for the hip.  The current evaluation for the hip contemplates pain on motion.  38 C.F.R. § 4.59.

The competent and probative evidence indicates that the Veteran's right hip disability is manifested by complaints of pain and some limitation of motion.  Range- of-motion testing results do not warrant a rating higher than 10 percent under Diagnostic Codes 5250, 5251, 5252 or 5253.  There is no evidence of ankylosis under DC 5250.  During the review period, the Veteran's right hip extension was never worse than 30 degrees.  In any event, DC 5251 provides for a single 10 percent rating for extension limited to 5 degrees, which would not represent a rating increase for the Veteran.

The Veteran's most severe limitation of flexion during the review period was 120 degrees.  A higher rating of 20 percent under DC 5252 requires flexion limited to 30 degrees.  With respect to abduction, the most severe limitation was 40 degrees ("pain at 40-45 decrees").  See VA examination report of September 2009.  A higher rating of 20 percent under DC 5253 requires motion lost beyond 10 percent.

Because there is no evidence of hip flail joint (DC 5254) or impairment of the femur (DC 5255), a rating in excess of 10 percent is not warranted under these diagnostic codes.

The competent and probative evidence of record suggests that the Veteran's service-connected right hip disability has not changed appreciably during the period on appeal.  There are no medical findings and other evidence that would allow for the assignment of a disability rating greater than 10 percent for the period here under consideration.  Because the Veteran's right hip symptomatology has remained relatively stable throughout the period, there is no basis for awarding the Veteran a disability rating other than the currently assigned 10 percent.

In evaluating the Veteran's increased rating claim, the Board must address 38 C.F.R. §§ 4.40 and 4.45.  The Board acknowledges that the Veteran is competent to report the functional impact of flare-ups, which he describes as being severe, weekly, and lasting for hours.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's lay testimony is outweighed by the medical opinion of record, which considered the Veteran's reported symptoms and did not find additional limitations after three repetitions of range of motion.  See VA examination reports of September 2009 and July 2015.  We repeat that the current evaluation contemplates pain on motion and some limitation of motion.  The issue here is at what point pain or some other factor functionally limits his motion.  There is no evidence that the Veteran has demonstrated pain (which additionally limits function) sufficient to warrant a higher evaluation under any relevant diagnostic code.  See, Mitchell v. Shinseki, 25 Vet. App. 33 (2011).   Specifically, during the September 2009 VA examination, the Veteran was able to maintain right hip flexion to 120 degrees, abduction to 45 degrees, and extension to 30 degrees.  During the July 2015 VA examination, he was able to maintain right hip flexion to 125 degrees, abduction to 45 degrees, and extension to 30 degrees.

The Board finds that a preponderance of the evidence is against an increased evaluation for the right hip disability.  The current 10 percent rating adequately compensates the Veteran for any functional impairment attributable to his service-connected hip disability.  The 10 percent evaluation currently assigned for painful motion contemplates periarticular pathology productive of painful motion.  See 38 C.F.R. § 4.59  (2015).

The Board has also considered whether the Veteran's service-connected right hip disability presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards and to warrant referral to the appropriate officials for consideration of extra-schedular ratings.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).   In this case, the rating criteria for musculoskeletal system reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence fails to show anything unusual or exceptional that would render the schedular criteria inadequate in this case.  The schedular criteria contemplate the Veteran's reports of pain and limitation of motion in his right hip.  Higher ratings are available for certain manifestations of the disability, but the preponderance of the evidence of record reflects that those manifestations are not present in this case.

The Board also notes that a claimant may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance in which the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran is assigned the following disability ratings for service-connected disabilities in addition to 10 percent for posttraumatic arthritis of the right hip: 100 percent for CREST syndrome with Raynaud's, skin, reflux and multiple joint involvement, and 10 percent for anxiety neurosis.  The Veteran has at no time during the period under consideration indicated that he believes the assigned schedular ratings for these other service-connected disabilities to be inadequate or that the schedular criteria for these other disabilities do not adequately describe or reflect his symptomatology.  Nor has the Veteran indicated at any point during the current appeal that his service-connected posttraumatic arthritis of the right hip results in further disability when looked at in combination with these other service-connected disabilities.

Thus the evidence does not support the proposition that the Veteran's posttraumatic arthritis of the right hip presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1). Referral of the issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.

A claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the evidence of record does not show, and the Veteran has not asserted, that he is unemployable because of his service-connected right hip disability.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.


	
ORDER

Entitlement to an evaluation in excess of 10 percent for posttraumatic arthritis of the right hip is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


